182 S.W.3d 495 (2004)
357 Ark. 659
In re Rodney P. OWENS, Arkansas Bar No. 861138.
No. 04-549.
Supreme Court of Arkansas.
May 27, 2004.
PER CURIAM.
Upon recommendation of the Supreme Court Committee on Professional Conduct, *496 we hereby accept the voluntary surrender of the law license of Rodney P. Owens of Bentonville, Arkansas, to practice law in the State of Arkansas. Mr. Owens's name shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.